Scudder, J.P., and Green, J. (dissenting in part).
We respectfully dissent in part. We agree with the majority that defendant has an obligation to pay for the disputed college expenses for the parties’ second youngest son. Thus, we would modify the order by granting that part of plaintiffs cross motion with respect to the educational expenses of the parties’ second youngest son. In our view, however, defendant has a further obligation to pay the medical school expenses incurred by the parties’ youngest son, and we therefore do not agree with the majority that the part of defendant’s motion with respect to the educational expenses of the parties’ youngest son should be granted. Fursuant to the parties’ stipulation of settlement “annexed” to the parties’ judgment of divorce, defendant agreed to pay for “an education comparable to what the other children have received,” and the parties expressly acknowledged that the meaning of a “comparable” education would be left for future interpretation by Supreme Court (see Guryn v Guryn, 308 AD2d 564 [2003]). At the time of the stipulation, defendant had paid the college expenses of the two older sons and was paying their law school expenses and, following the stipulation, he continued to pay their expenses until they graduated from law school. Based upon the *975terms of the stipulation, the circumstances of the two older sons at the time of the stipulation, and defendant’s conduct before and after the stipulation, the court reasonably interpreted the obligation to pay for a “comparable” education for the youngest son as encompassing medical school expenses (see generally Schonour v Johnson, 27 AD3d 1059 [2006]). Indeed, the contention of defendant that he has no obligation to pay any graduate school expenses for the youngest son “rings . . . hollow when, in fact, he has paid these expenses for the other children over a period of several years” (Matter of Vetrano v Calvey, 102 AD2d 932, 933 [1984]). Present—Scudder, J.E, Kehoe, Smith, Green and Pine, JJ.